Citation Nr: 1316107	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  10-46 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to restoration of the prior 20 percent evaluation for subluxation of the right knee, to include whether the March 27, 2009, rating decision that proposed to reduce the evaluation for subluxation of the right knee from 20 percent to 0 percent and the August 4, 2009, rating decision that reduced the evaluation for subluxation of the right knee from 20 percent to 10 percent were in error.

2.  Entitlement to increased evaluations for service-connected right knee disabilities. 

3.  Entitlement to service connection for a left knee condition.

4.  Whether the November 10, 2011, rating decision that reduced the evaluation for subluxation of the right knee from 10 percent to 0 percent, effective February 1, 2012, was in error. 




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, August 2009, June 2010, and November 2011 rating decisions.

The Board notes that the Veteran appealed the issue of entitlement to an evaluation in excess of 10 percent for service-connected status post arthrotomy of the right knee under Diagnostic Code 5014, as listed in October 2011 statement of the case (SOC).  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the holding in Clemons, the Board finds that the Veteran's claim for entitlement to an evaluation in excess of 10 percent for service-connected status post arthrotomy of the right knee under Diagnostic Code 5014 is inextricably intertwined with the claim for an increased rating for service-connected subluxation of the right knee associated with status post arthrotomy of the right knee with osteoarthritis.  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as entitlement to increased evaluations for service-connected right knee disabilities.

The Board notes that additional medical evidence was associated with the Virtual VA paperless claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  However, as this medical evidence is not pertinent to the adjudication of the issue pertaining to the reduction in rating assigned to the Veteran's service-connected subluxation of the right knee, and the remaining issues on appeal are being remanded for further development, the Board may proceed to adjudicate the claims as done below with no prejudice to the Veteran. 

The Veteran testified at a March 2012 hearing before the undersigned Veterans Law Judge (VLJ) at the Washington, D.C., Central Office.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed potentially pertinent medical evidence that may have been absent from the file at the time of the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The issue of entitlement to increased evaluations for service-connected right knee disabilities; the issue of entitlement to service connection for a left knee condition; and the issue of whether the November 10, 2011, rating decision that reduced the evaluation for subluxation of the right knee from 10 percent to 0 percent, effective February 1, 2012, was in error are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Effective November 1, 2009, the evidence of record does not reflect that the Veteran's service-connected subluxation of the right knee manifested with recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The reduction of the rating assigned to the Veteran's service-connected subluxation of the right knee from 20 percent to 10 percent, effective November 1, 2009, was proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 4.71, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A December 2008 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  Further, as will be discussed below, the Veteran was properly notified of the proposed reduction of the rating assigned to his service-connected subluxation of the right knee prior to the reduction in the August 2009 rating decision. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board notes that the claims file reflects that the Veteran currently receives Social Security Administration (SSA) disability benefits.  However, the Veteran has never indicated that he is in receipt of SSA disability benefits for his claimed subluxation of the right knee, nor has he indicated that SSA records relevant to this claim exist.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's claimed subluxation of the right knee exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

With regard to the reduction of the assigned disability rating as of November 1, 2009, the Board notes that the Veteran was provided VA joint examinations in December 2008 and January 2009.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011). But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Board notes that a March 2009 rating decision proposed that the 20 percent evaluation assigned to the Veteran's service-connected subluxation of the right knee under Diagnostic Code 5257 be reduced to 0 percent.  An August 2009 rating decision reduced the 20 percent evaluation assigned to the Veteran's service-connected subluxation of the right knee under Diagnostic Code 5257 to 10 percent, effective November 1, 2009.  A November 2010 rating decision found that clear and unmistakable error (CUE) was made in the August 2009 rating decision that only decreased the evaluation assigned to the Veteran's service-connected subluxation of the right knee under Diagnostic Code 5257 to 10 percent, effective November 1, 2009.  The RO proposed that this evaluation be reduced further to 0 percent.  In a November 2011 rating decision, the RO decreased the 10 percent evaluation assigned to the Veteran's service-connected subluxation of the right knee under Diagnostic Code 5257 to 0 percent, effective February 1, 2012.  

Therefore, the Board notes that the Veteran's service-connected subluxation of the right knee was assigned under Diagnostic Code 5257 a 20 percent evaluation, effective August 17, 2007; a 10 percent evaluation, effective November 1, 2009; and a 0 percent evaluation under February 1, 2012.  The Veteran is seeking to have his original 20 percent evaluation restored.  However, the Board notes that the issue of whether the November 10, 2011, rating decision that reduced the evaluation for subluxation of the right knee from 10 percent to 0 percent, effective February 1, 2012, was in error will not be decided in this section of the decision but is being discussed in the remand portion of this decision.  Likewise, the issue as to whether the Veteran is entitled to an increased evaluation at any point after November 1, 2009, is included in the issue of entitlement to increased evaluations for service-connected right knee disabilities, which is being discussed in the remand section of this decision below.  Thus, the issue being determined in this section of the decision is essentially limited to whether the March 27, 2009, rating decision that proposed to reduce the evaluation for subluxation of the right knee from 20 percent to 0 percent and the August 4, 2009, rating decision that reduced the evaluation for subluxation of the right knee from 20 percent to 10 percent were in error.

The Board notes that Diagnostic Code 5257 addresses the issue of impairment of the knee due to recurrent subluxation or lateral instability.  According to this Diagnostic Code, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability; a 20 percent disability rating is assigned for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a (2012).

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2012).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2012).

The Board notes that, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2012).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i) (2012).

On review, it appears that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) and the Veteran does not contend otherwise.  The Veteran was notified of the proposed reduction and was given an opportunity to submit additional evidence and/or request a hearing.

The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e) (2012). 

Therefore, the Board concludes that the March 27, 2009, rating decision that proposed to reduce the evaluation assigned to the Veteran's service-connected subluxation of the right knee from 20 percent to 0 percent was proper. 
Having concluded that the RO correctly followed the necessary procedures to reduce the 20 percent rating, the Board must consider whether the August 4, 2009, rating decision that reduced the evaluation for subluxation of the right knee from 20 percent to 10 percent was in error and whether the Veteran is entitled to restoration of the prior 20 percent evaluation for subluxation of the right knee.

Upon review of all relevant evidence of record, the Board finds that there is no objective evidence demonstrating that the Veteran's prior 20 percent evaluation for service-connected subluxation of the right knee should be restored as of November 1, 2009. 

Specifically, the Veteran underwent a VA examination in December 2008, at which he was noted as having no instability and no episodes of dislocation or subluxation  of the right knee.  As noted above, according to Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability; a 20 percent disability rating is assigned for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  The claims file contains no other objective medical evidence of record demonstrating that the Veteran's service-connected subluxation of the right knee met the criteria for a 20 percent evaluation under Diagnostic Code 5257, as of November 1, 2009, when the 20 percent evaluation assigned to the Veteran's subluxation of the right knee was reduced.  As such, the Board finds that restoration of the 20 percent evaluation previously assigned to the Veteran's service-connected subluxation of the right knee must be denied.   

With regard to whether the August 4, 2009, rating decision that reduced the evaluation for subluxation of the right knee from 20 percent to 10 percent was in error, the Board notes that this decision reduced the evaluation to 10 percent as of November 1, 2009, based on the fact that a 10 percent evaluation is assigned for knee pathology, such as arthritis, with any objectively painful motion even if the degree of limited motion would not, by itself, be compensable.  However, the Board notes that a separate 10 percent evaluation was assigned to the Veteran's service-connected status post arthrotomy of the right knee with osteoarthritis in a July 2003 rating decision under Diagnostic Code 5014 for painful or limited motion of a major joint or group of minor joints.  In a November 2007 rating decision, the RO continued the 10 percent evaluation assigned to the Veteran's service-connected status post arthrotomy of the right knee with osteoarthritis under the same basis. 

As noted above, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In this case, the Board finds that the August 2009 rating decision was proper to reduce the 20 percent evaluation assigned to the Veteran's service-connected subluxation of the right knee under Diagnostic Code 5257, as the Veteran was specifically noted in the December 2008 VA examination report as not having instability or subluxation of the right knee.  

However, the Board also notes that the reduction from 20 percent to 10 percent as of November 1, 2009, based on the fact that a 10 percent evaluation is assigned for knee pathology, such as arthritis, with any objectively painful motion even if the degree of limited motion would not, by itself, be compensable could be considered to constitute pyramiding, as the Veteran was already assigned a separate 10 percent rating for the right knee under Diagnostic Code 5014 for the same symptomatology.  (As discussed, the RO eventually went on to find in a November 2010 rating decision that CUE was made in the August 2009 rating decision by reducing the evaluation to 10 percent, instead of 0 percent.  In the November 2011 rating decision, the RO went on to reduce the evaluation to 0 percent, effective February 1, 2012.)

The Board finds that regardless of whether the disability evaluation for the subluxation of the right knee under Diagnostic Code 5257 was eventually reduced to 0 percent with a later effective date of February 1, 2012, there is no reason to disturb the August 2009 rating decision.  

The Board has considered the Veteran's contentions that his condition has not improved, and, therefore it was inappropriate to reduce his rating.  However, the Board notes that the objective medical evidence of record does not reflect that the Veteran's service-connected subluxation of the right knee resulted in lateral instability or recurrent subluxation as of November 1, 2009.  Therefore, as the Veteran's service-connected disability did not meet the criteria for a 20 percent evaluation under Diagnostic Code 5257 as of November 1, 2009, his evaluation was properly reduced.    

In conclusion, in review of all relevant evidence of record, the Board finds that entitlement to restoration of the prior 20 percent evaluation for subluxation of the right knee under Diagnostic Code 5257 is not warranted as of November 1, 2009; the March 27, 2009, rating decision that proposed to reduce the evaluation for the subluxation of the right knee from 20 percent to 0 percent was proper; and the determination of the August 4, 2009, rating decision to reduce the evaluation for subluxation of the right knee from 20 percent, as of November 1, 2009, was proper.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to restoration of the prior 20 percent evaluation for service-connected subluxation of the right knee is denied.

The March 27, 2009, rating decision that proposed to reduce the evaluation for service-connected subluxation of the right knee from 20 percent to 0 percent was proper.
The August 4, 2009, rating decision that reduced the 20 percent evaluation for service-connected subluxation of the right knee, effective November 1, 2009, was proper.


REMAND

After a thorough review of the claims file, the Board finds that additional development is needed prior to the adjudication of these claims. 

As discussed above, the Veteran's claim on appeal for an increased rating for service-connected status post arthrotomy of the right knee with osteoarthritis under Diagnostic Code 5014 has been recharacterized for purposes of this decision as entitlement to increased evaluations for service-connected right knee disabilities, so as to consider the evaluation currently assigned to the Veteran's service-connected subluxation of the right knee as well.

However, as the issue of entitlement to an increased rating for the Veteran's service-connected subluxation of the right knee was not considered with regard to this appeal in this first instance by the agency of original jurisdiction (AOJ), the Board finds the issue of entitlement to increased evaluations for service-connected right knee disabilities must be remanded in order to allow the RO to provide a SSOC on this issue that specifically evaluates whether the Veteran is entitled to increased evaluations for his service-connected knee disabilities under any available diagnostic codes used to evaluate knee disabilities. 

Further, the Board notes that the Veteran was provided a VA joint examination on March 20, 2012, which contains pertinent information relating to the Veteran's right knee disabilities.  While this examination report, along with a substantial amount of VA treatment records, was associated with the Veteran's Virtual VA paperless claims file, a new SSOC was not issued after this examination was conducted.  Moreover, the record does not reflect that the Veteran submitted a waiver of initial review of this evidence by the AOJ in accord with 38 C.F.R. § 20.1304.  Therefore, upon remand, this examination report and any recent VA treatment records associated with the claims file should be considered by the AOJ.

Additionally, upon remand, the RO should obtain any VA treatment records that have not yet been associated with the claims file, as well as any pertinent records relating to SSA disability benefits.

Further, the Board notes the Veteran was denied service connection for a left knee condition in a June 2010 rating decision.  The Veteran indicated in a statement dated November 2010 that his right knee conditions have contributed to the weakened condition of his left knee.  The Veteran further indicated at the March 2012 hearing that his wished to pursue this left knee claim.  As the November 2010 statement was received within 1 year of the June 2010 rating decision, the Board will consider this statement as a notice of disagreement (NOD) with regard to the June 2010 denial of the Veteran's claim for service connection for a left knee condition.  The Veteran has not been afforded a SOC addressing this issue.  Therefore, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Likewise, the Board notes that a November 10, 2011, rating decision reduced the evaluation assigned to the Veteran's service-connected subluxation of the right knee from 10 percent to 0 percent, effective February 1, 2012.  In December 2011, the Veteran submitted a NOD with regard to this rating decision.  The Veteran has not been afforded a SOC specifically addressing this issue.  Therefore, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon, supra.  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood, supra.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a SOC as to the issue of entitlement to service connection for a left knee condition and the issue of whether the November 10, 2011, rating decision that reduced the evaluation for subluxation of the right knee from 10 percent to 0 percent, effective February 1, 2012, was in error.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2. Obtain any VA treatment records that have not yet been associated with the claims file.

3. Obtain any pertinent records concerning SSA disability benefits.

4. Conduct any additional development deemed necessary based on the evidence of record.

5. Then, readjudicate the Veteran's claim for entitlement to increased evaluations for service-connected right knee disabilities.  If the benefit sought on appeal remains denied, issue an SSOC, which includes a summary of additional evidence submitted since the last SSOC, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


